DETAILED ACTION
Claims 1-16 are pending examination in this Office action.
Claims 1 and 9 are independent.
This action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) abstract ideas (mental processes).  Specifically, independent claim 1 is directed to a system and method for receiving sensor signals, determining whether the signals are within an acceptable range, and generating a message which may be responded to by a user or operator.  As amended, claim 1 further includes providing recommended actions for an abnormal condition in sequences of operations involving industrial equipment . . . wherein the control recipe is associated with running the sequence of operations for producing a product involving the industrial equipment . . . wherein said comments contain a list of the recommended actions to be taken to remedy said abnormal condition; and a means for inputting a ranking of said comments based on the recommended actions from the list of recommended actions in remedying said abnormal condition, wherein inputting the ranking comprises incrementing or decrementing the ranking of said comments based on operator inputs.

Furthermore, the acts of providing recommended actions for an abnormal condition in sequences of operations involving industrial equipment . . . wherein the control recipe is associated with running the sequence of operations for producing a product involving the industrial equipment . . . wherein said comments contain a list of the recommended actions to be taken to remedy said abnormal condition; and a means for inputting a ranking of said comments based on the recommended actions from the list of recommended actions in remedying said abnormal condition, wherein inputting the ranking comprises incrementing or decrementing the ranking of said comments based on operator inputs.  Under their broadest reasonable interpretation, recommending actions for abnormal conditions, associating a control recipe with an industrial process, and creating and ranking comments that include the recommended actions may all be performed by a human mentally or with pen and paper.
Consequently, the claim includes limitations that fall under the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  The claims do involve additional elements including sensors for generating signals, a processor, including a memory for storing a control recipe and storing signals from the sensor, a means for an operator to select or input a comment in response to a response message and a means for maintaining a collection of said comments.  All of these elements (sensor, processor, memory, input means and 
Consequently, the judicial exception is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite generic computer components recited at a high level of granularity. See MPEP 2105.  As discussed above with relation to integration in to a practical application, the claims involve additional elements including sensors for generating signals, a processor, including a memory for storing a control recipe and storing signals from the sensor, a means for an operator to select or input a comment in response to a response message, and a means for an operator to select or input a comment in response to a response message, and a means for maintaining a collection of said comments.  However, these elements are not sufficient to amount to significantly more than the judicial exception because they merely recite generic computer components recited at a high level of generality.  However, these elements are not sufficient to amount to significantly more than the judicial exception because they merely recite generic computer components recited at a high level of generality.  The amendment further requires that the control process is for an industrial process.  However, limiting the claims to an industrial process is merely a restriction of the field of use of the invention and is not sufficient to amount to significantly more than the judicial exception.  See MPEP 2106.05(h).
Similarly, claim 9 is directed to monitoring planned sequences of operations (like the control recipe in claim 1), determining whether the operations are performed according to key performance indicators, detecting deviations from the key performance indicators (similar to the range in claim 1), identifying comments identified with prior deviations that include recommended actions to be taken to remedy the condition determining whether any of the recommended actions are likely to remedy said abnormal condition, and creating a ranking of the comments based on the success of the recommended action.  As amended, claim 1 further includes providing recommended actions for an abnormal condition in sequences of operations involving industrial equipment . . . wherein the control recipe is associated with running the 
Under its broadest reasonable interpretation, a person of ordinary skill in the art can monitor planned sequences of operations, demine whether the operations are performed according to key performance indicators, detecting deviations from the key performance indicators, identify comments associated with prior deviations that include recommended actions to be taken to remedy the condition determining whether any of the recommended actions are likely to remedy the abnormal condition and ranking the comments based on the success of the recommended action.  Furthermore, the acts of providing recommended actions for an abnormal condition in sequences of operations involving industrial equipment . . . wherein the control recipe is associated with running the sequence of operations for producing a product involving the industrial equipment . . . wherein said comments contain a list of the recommended actions to be taken to remedy said abnormal condition; and a means for inputting a ranking of said comments based on the recommended actions from the list of recommended actions in remedying said abnormal condition, wherein inputting the ranking comprises incrementing or decrementing the ranking of said comments based on operator inputs.  Under their broadest reasonable interpretation, recommending actions for abnormal conditions, associating a control recipe with an industrial process, and creating and ranking comments that include the recommended actions may all be performed by a human mentally or with pen and paper.

This judicial exception is not integrated into a practical application.  The claims do involve additional elements including sensors for generating signals, a processor, including a memory for storing a control recipe and storing signals from the sensor, a means for an operator to select or input a comment in response to a response message and a means for maintaining a collection of said comments.  All of these elements (sensor, processor, memory, input means and means for maintaining a collection) are recited at a high level of generality such that they amount to no more than using generic computer components to implement the abstract idea.  The amendment further requires that the control process is for an industrial process.  However, limiting the claims to an industrial process is merely a restriction of the field of use of the invention and is not sufficient to integration the judicial exception into a practical application.  See MPEP 2106.05(h).
Consequently, the judicial exception is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite generic computer components recited at a high level of granularity. See MPEP 2105.  As discussed above with relation to integration in to a practical application, the claims involve additional elements including sensors for generating signals, a processor, including a memory for storing a control recipe and storing signals from the sensor, a means for an operator to select or input a comment in response to a response message, and a means for an operator to select or input a comment in response to a response message, and a means for maintaining a collection of said comments.  However, these elements are not sufficient to amount to significantly more than the judicial exception because they merely recite generic computer components recited at a high level of 

Claims 2 and 10 further recite the abnormal condition is a delay, an exceedance, or a maintenance issue or an equipment issue. Merely describing the abnormal condition which prompts the system/method to generate a message is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Consequently, the claims are not patent eligible. Claims 3, 4 and 16 further recites the means for maintaining a collection of comments includes the ability to rank the comments (claims 3 and 16) or to maintain information related to the abnormal condition and a batch being processed when the condition occurred. Under its broadest reasonable interpretation, one of ordinary skill in the art could perform a ranking of comments, or could collect and maintain information about the abnormal condition and a batch being processed with the abnormal condition occurred, mentally or with the aid of pen and paper. Consequently, the limitation falls under the mental processes grouping of abstract ideas. The claims include no other additional elements that would integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Claims 3, 4 and 16 are not patent eligible.
Claim 5 further recites wherein the ranking of comments is displayed using a display to list of top recommended actions. Under its broadest reasonable interpretation, one of ordinary skill in the art could make a list of top recommended actions (suggestions) to resolve an abnormal condition. Consequently, the concept of providing a list of recommended actions falls under the mental processes group of abstract ideas. The claim further includes a means for 
Furthermore, the distributed control system does not appear to link the distributed control system to the inventive concept of the claim (i.e., it is not recited as used for the communication or management of comments about abnormal conditions), rather it merely recites that the control system is in communication with the processor. Consequently, the additional elements are insufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea itself. Claims 12-16 further recite observing abnormal conditions, determining and ranking corrective actions, and storing correcting actions. All of these activities 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Allowable Subject Matter
Claims 1-16 are allowable over the prior art, but remain rejected under 35 U.S.C. §101 for the reasons disclosed above.
Specifically, claims 1 and 9 have been amended to include the apparatus (claim 1) or method (claim 9) to provide recommended actions for an abnormal condition in sequences of operations involving industrial equipment . . . wherein the control recipe is associated with running the sequence of operations for producing a product involving the industrial equipment . . . wherein said comments contain a list of the recommended actions to be taken to remedy said abnormal condition; and a means for inputting a ranking of said comments based on the recommended actions from the list of recommended actions in remedying said abnormal condition, wherein inputting the ranking comprises incrementing or decrementing the ranking of said comments based on operator inputs.  The relevant prior art does not teach all of the limitations of amended claims 1 and 9.

Response to Arguments
Applicant's arguments filed 5 May 2021 regarding the rejections under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that the subject matter of claims 1-16 is patent eligible because each claim recites limitations that amount to significantly more than an abstract idea.  In support of their argument, Applicant notes that there is no current way to predict abnormal situations in a batch process before they occur so they can be prevented or the right people can be ready to react and correct the abnormal situation quickly because this data is not readily available.  The Examiner disagrees.  In fact, it appears from the Applicant’s own argument that the claims effectively gather information and present the information to an “expert” who can then make recommendations or other decisions on ways to avoid an abnormal condition.  It appears that the claims may be fully practiced (but for the inclusion of generic computer hardware) by a human either mentally or with the aid of pen and paper for the reasons set forth in the §101 rejection above.  Further, the advantages noted by the Applicant (listing ranking, and reordering comments) are tasks which may commonly be performed by a human mentally or with the aid of pen and paper.  
Consequently, the rejection under 35 U.S.C. §101 is maintained.
Applicant's arguments filed 5 May 2021 regarding the rejections under 35 U.S.C. §103 and §112(b) are moot because the rejections have been withdrawn in view of the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2 June 2021